DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The disclosure is objected to because of the following:
Since the brief description of the drawings section has been amended to coincide with the figures, e.g. “Fig. 11” has been amended to “Figs. 11a-11J”, the detailed description should also be similarly amended to match the amended brief description.  

Claim Objections
Claim 1, 8 and 16 are objected to because of the following:
Claim 1, line 3, “cassettes” should be singular, and in line 14, “manifolds” should be singular.
Claim 8, line 2, “of each” should be removed.
Claim 16, the extra period at the end of the claim should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 8 and 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis: “said external storage tank”  (claim 5); “said storage tank” (claim 16; did Applicant intend for claims 5 and 16 to depend from claim 2 instead?); and  “said at least one reverse osmosis cartridge” (claim 18). 
Claim 8, line 3, since two different at least one cassettes are claimed in claim 1, the antecedent basis for “at least one cassette” is unclear.  Did Applicant intend to claim “at least one reverse osmosis cassette”?
Claim 17 is rejected since claims suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 8, 11-12 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kopp et al. (U.S. 2010/0219130 A1), hereinafter “Kopp” in view of Brown (U.S. 2008/0093275 A1) and in further view of WO 2014/061695 A1, hereinafter ‘695.

    PNG
    media_image1.png
    429
    680
    media_image1.png
    Greyscale

Kopp teaches a water treatment system comprising a reverse osmosis cassette having at least two linked reverse osmosis cartridges.  The reverse osmosis cartridges are physically and fluidly linked by first and second manifolds attached to respective ends of the reverse osmosis cartridges.  It is noted that naming the ends of the cartridges as “top” or “bottom” doesn’t further limit the invention.  Kopp is not limited to the orientation of use.  The upper manifold of the above figure includes a channel for the feed and a channel for the filtrate, while the lower manifold includes a concentrate channel and channels to each of the cartridges.  Kopp also teaches a frame [0068] and at least one pump [0068] and at least one valve for backwashing the reverse osmosis cartridges [0056][as in claim 1].  

Kopp doesn’t specify a filtration cassette comprising at least two filtration cartridges lined by an adaptor, but such is taught by Brown.

    PNG
    media_image2.png
    446
    545
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    378
    684
    media_image3.png
    Greyscale

Brown teaches a cassette of two filtration cartridges 5, 5 that are linked by an adaptor:  the upper portion of the cassette (figure 1) that allows flow connection between the filters (figure 3) [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the two filtration cartridges 5, 5 of Brown in the invention of Kopp, since Brown teaches the benefit of pre-filtering.  The pre-filters remove larger particles that prevent premature clogging of the reverse osmosis filter cartridges.

Kopp also doesn’t specify a permeate valve or a bypass unit.  However, such is taught by ‘695.

    PNG
    media_image4.png
    293
    556
    media_image4.png
    Greyscale

‘695 teaches a permeate valve (8b, 8h) and a bypass unit (e.g. valves 8e, and 8f allow tank 12 to be bypassed) [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the permeate valve and bypass unit of ‘695 in the invention of Kopp since ‘695 teaches the benefit of flushing a membrane unit 9 with two different qualities of water to optimize cleaning.

As for claim 2, ‘695 teaches external tanks 10 and 12 for storing permeate for flushing.

As for claim 4, the amount of permeate held by the tanks would be within ordinary skill depending up expected volumetric flow rate capacity.

As for claim 8, the reverse osmosis cartridges of Kopp are in parallel.  
As for claim 11, the various areas shown can be considered “sections”.

As for claim 12, having the frame made of plastic would have been within ordinary skill since plastic is well known to be resilient, inexpensive and readily available.

As for claim 16, as shown in the reproduced figure of ‘695, the flush water (from e.g. 12) flows in the same path as the input water (forward flushing) through the pump 7 and to the reverse osmosis membrane.

As for claims 17-18, the claims are geared to a method and do not modify the structure of the apparatus, however, Kopp teaches flushing using pulses [0056] and the amount of gpm of flow through the reverse osmosis cartridges would have been obvious depending upon the type of membranes used and desired speed of flushing water.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Brown, as applied above and in further view of Gundrum et al. (U.S. 6,436,282), hereinafter Gundrum.  The modified Kopp doesn’t specify a hydropneumatic tank but such is taught by Gundrum.  Gundrum teaches a hydropneumatic tank (col. 1, lines 59-60).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to having the tank(s) of the modified Kopp to be hydropneumatic, as in Gundrum for the benefit of having an already pressurized source of treated water for delivery when desired.  As for claim 5, the pressure in the tank being about 75 to about 80 psi would have been within ordinary skill depending upon the pressure needed for effective flushing of the membranes.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp in view of Brown, as applied above and in further view of Saveliev et al. (U.S. 2009/0194478 A1), hereinafter Saveliev.

As for claim 7, the modified Kopp doesn’t specify a unit that transmits real-time information about the status of the water treatment system.  However, such is taught by Saveliev.   Saveliev teaches a unit that transmits real-time information about the status of the system (Fig 21A and [0102]) and indications that can be provided to a user or a technician on the display 55 during normal operation of the reverse osmosis system 10, including a software version and the total number of operating hours that can be displayed on a default screen 300, and during the flush cycle, the remaining time in seconds can be displayed. It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the unit for real-time information of Saveliev in the invention of the modified Kopp to provide operators information about the process as it occurs [0102] and thereby allow them to effectively plan next steps and activities.

As for Claim 10, modified Kopp doesn’t specify his bypass unit to comprise the additional elements of a flow meter, at least one TDS sensor and at least one pressure sensor.   However, Saveliev teaches a bypass unit comprising pressure regulators, orifices or other conventional devices; at least one TDS sensor [0052]-[0054]; and a flow control to regulate the amount of water bypassing the reverse osmosis module 20.   A controller 55 can measure the incoming TDS value with the first TDS sensor 34 and the outgoing TDS with the second TDS sensor 40 and also communicates with at least one pressure sensor (claim 27, controller receives inputs from at least one pressure sensor and the TDS sensor to control the bypass action).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the bypass unit of the modified Kopp to further comprise the at least one TDS sensor and at least one pressure sensor, as in Saveliev,  to ensure the water for flushing in either tank is properly purified and is at the proper pressure.   It would have been obvious to one of ordinary skill in the art at the time the invention was made include a flow meter to provide feedback to the controller to adjust the amount of flow through the bypass to ensure the net flowrate is maintained [0058] and will thereby meet the on-demand flow requirements of the system [0059].  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778